Order entered September 1, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00275-CR

                      TIMOTHY LEE BARNUM, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 15th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 069939

                                      ORDER

      Before the court is appellant Timothy Lee Barnum’s motion to receive the

appellate record furnished without charge. In the motion, Barnum explains he

wishes to pursue habeas relief and requires the reporter’s record to establish the

merits of his case.

      Because there is no requirement that a petition for discretionary review

include a copy of the trial record, indigent defendants are not entitled to a free copy

of the trial record for preparation of a petition for discretionary review. Ex parte
Trainer, 181 S.W.3d 358, 359 (Tex. Crim. App. 2005). “For similar reasons, an

indigent defendant is not entitled either as a matter of equal protection or of due

process to a free transcription of prior proceedings for use in pursuing post-

conviction habeas corpus relief.” In re Jones, Nos. 05-16-00001-CV, 05-16-00002-

CV, 2016 WL 279432, at *1 (Tex. App.—Dallas Jan. 22, 2016, orig. proceeding)

(mem. op., not designated for publication).

      Barnum has no right to a free copy of the appellate record at this time. We

therefore DENY the motion.




                                              /s/   ROBBIE PARTIDA-KIPNESS
                                                    JUSTICE